COUGHLIN, Senior Judge
(dissenting):
I concur with the majority’s disposition of each assignment of error with the exception of assignment IV concerning defense counsel’s conflict of interest. In my opinion we should not resolve the issue raised by the assignment without first ascertaining, by a DuBay hearing or otherwise, whether the appellant was informed of the superior-subordinate relationship between trial and defense counsel and consented to the latter’s representation despite such relationship. See United States v. Nicholson, 15 M.J. 436 (C.M.A.1983); MODEL RULES OF PROFESSIONAL CONDUCT Rule 1.7(b) (1983); MODEL CODE OF PROFESSIONAL RESPONSIBILITY DR 5-101 (1980); ABA Comm. On Ethics and Professional Responsibility, Informal Op. 1471 (1982).1 Should further inquiry fail to *808demonstrate both disclosure and consent thereto, I would set aside the findings and sentence with authorization for a rehearing following appointment of untainted counsel for both the Government and the defense.
Like the majority, I cannot rule for an appellant who has not asserted he was uninformed about the trial-defense counsel relationship. The error, if any, lies in a lack of consent upon full disclosure, and not on the relationship per se. Nevertheless, the majority’s presumption of such disclosure and consent is not supported in law or recorded fact.2
Should further consultation with the appellant prove the underlying presumption of the majority’s decision factually inaccurate, it would appear appropriate for appellate defense counsel to seek timely reconsideration thereof.

. With the promulgation of Change 5 to the JAG Manual on 20 May 1986 Navy judge advocates were advised to use as an ethical guide the applicable rules set forth in the ABA Model *808Rules of Professional Conduct. The Informal Opinion and the Nicholson case, both supra, interpret the applicability to military lawyers of DR 5-101 of the Model Code. That Rule was in effect on the date appellant was tried but has since been superceded by Rule 1.7(b) of the Model Rules. Since the two Rules are substantially identical in meaning, both the Informal Opinion and its treatment by COMA in Nicholson have current validity for judge advocates.


. In the Davis case cited by the majority in general support of their presumption of disclosure and consent in the instant case, the Court of Military Appeals presumed disclosure where the defense counsel objected to the conflicting relationship on the record and in the presence of the accused. United States v. Davis, 20 M.J. 61, 65 (C.M.A.1985). These circumstances do not prevail in the instant case. Furthermore, the presumption in Davis did not extend to the accused's consent to the conflicting relationship, as presumed by the majority herein, but rather to his non-consent.